I dissent because I think the rule upon which the majority stand is being misapplied. It is that a plaintiff may recover in a proper *Page 285 
case, although he has been party to an illegal agreement, if he can make out a cause of action without reference to that agreement. That rule is established here by our decisions, among others Eagle Roller-Mill Co. v. Dillman, 67 Minn. 232,69 N.W. 910; Disbrow v. Creamery Pkg. Mfg. Co. 110 Minn. 237,125 N.W. 115. The limitations of the rule are well illustrated in both of those cases.
The first was upon a fidelity bond. The defense was that in the grain business in which the agent was employed the law required the use of weights and measures "proved and sealed" and that it had been conducted by the aid of weights and measures not so "proved and sealed." Violation of law was clear. But it was no defense to a suit upon a contract which was wholly independent of the unlawful act. Both the contract of employment and the bond were legal, and neither "provided for or contemplated the doing of anything illegal." The illegal use of unauthorized weights and measures, the court said, did not "form any link in plaintiff's chain of title to the grain or the money, or constitute any part of its cause of action. Neither is the plaintiff dependent on it for the purpose of making out its claim against the defendants. This, we think, furnishes the correct test whether the illegal act alleged constitutes a defense."
In the Disbrow case, 110 Minn. 237, 125 N.W. 115, the suit was on contract and in part for the recovery of money. The defense was that certain of the patents involved had been fraudulently obtained. Plaintiff being a party to the fraud, it was said that if the action had arisen "solely under those patents" the plaintiff could not recover. But there was more to the case, and the court went on to mention that "before these illegal acts were performed" there had been "a perfectly valid agreement" under which a "claim could be established without recourse to the illegal transaction," and that therefore the plaintiff's case fell "under that line of authorities which hold that where the claim is not dependent upon an illegal or unlawful transaction, it will not be defeated merely because in the course of the business the plaintiff and defendant together committed acts which were illegal." *Page 286 
The instant case is very different, for here plaintiff cannot recover without reference to his illegal contract, for the thing upon which he bases his right to recover is his performance of that very contract. Plaintiff's legal status is precisely that which a losing gambler would occupy if after paying his loss at cards he should sue to recover it as his money had and received by the defendant. He would plead and prove the payment without suggesting illegality and that he never received any consideration. But he could not recover if defendant came forward with pleading and proof of the real transaction and the whole of it. In such case as in this one, the payment "grew immediately out" of the illegal transaction, is a part thereof, and "inseparably tied to it." Bothwell v. Buckbee, Mears Co. ___ U.S. ___, 48 S. Ct. 124, 72 L. ed. 136, affirming 166 Minn. 285,207 N.W. 724.
The philosophy of the law's repudiation of illegal contracts was recently considered here in Goodrich v. Northwestern Tel. Exch. Co. 161 Minn. 106, 201 N.W. 290. The proposition is not, in the final analysis, that illegality is a defense. It is rather the simple refusal of the law to rescue its violators from the consequences of their own wrong. Whenever and however illegality appears to the court, its duty is to stop the inquiry, leave the parties where they are, and decline to assist either in escaping the consequences of his own wrongdoing. Hence no court should lend its aid in undoing the performance of an illegal contract so far as the same has been executed. The rule applies of course only where the parties are in pari delicto, and there is no suggestion that those now before us are otherwise.
This court has held that there can be no recovery, quasi ex contractu, of money paid under a contract in violation of the federal land laws, The St. Peter Co. v. Bunker, 5 Minn. 153
(192); of property obtained by compounding a felony, both parties being equally guilty, Taylor v. Blake, 11 Minn. 170 (255); for services in threshing grain with apparatus not equipped with certain guards required by statute, Ingersoll v. Randall,14 Minn. 304 (400); of money paid on a gambling debt, Franklin v. Stoddart, 34 Minn. 247, 25 N.W. 400; by an unlicensed broker of his commissions, Buckley *Page 287 
v. Humason, 50 Minn. 195, 52 N.W. 385, 16 L.R.A. 423,36 A.S.R. 637; of money paid under an executed illegal contract, Leveroos v. Reis, 52 Minn. 259, 53 N.W. 1155; nor of money loaned for an illegal purpose, the lender participating therein, Johnstown Land Co. v. Brainerd Brg. Co. 142 Minn. 291, 172 N.W. 211. We have refused to cancel a deed given for an illegal purpose. Iverson v. Iverson, 140 Minn. 157, 167 N.W. 483. For other cases in point, see 2 Dunnell, Minn. Dig. (2 ed.) § 1885.
In Gibbs  Sterrett Mfg. Co. v. Brucker, 111 U.S. 597, 601,4 S. Ct. 572, 28 L. ed. 534, it is stated as an "elementary principle that one who has himself participated in a violation of law cannot be permitted to assert in a court of justice any right founded upon or growing out of the illegal transaction." See also Harriman v. Northern Sec. Co. 197 U.S. 244, 25 S. Ct. 493,49 L.ed. 739; Dent v. Ferguson, 132 U.S. 50, 10 S. Ct. 13,33 L. ed. 242; Lanham v. Meadows, 72 W. Va. 610, 78 S.E. 750,47 L.R.A.(N.S.) 592; and cases referred to concerning "rights under executed contract," 45 A.L.R. 1406.
Probably no improvement has yet been made upon the statement of Lord Mansfield in Holman v. Johnson, Cowp. 341, 343:
"The principle of public policy is this: ex dolo malo nonoritur actio. No court will lend its aid to a man who founds his cause of action upon an immoral or an illegal act. If, from the plaintiff's own stating or otherwise, the cause of action appears to arise ex turpi causa, or the transgression of a positive law of this country, there the court says he has no right to be assisted. It is upon that ground the court goes; not for the sake of the defendant, but because they will not lend their aid to such a plaintiff. So if the plaintiff and defendant were to change sides, and the defendant was to bring his action against the plaintiff, the latter would then have the advantage of it; for where both are equally in fault, potior est conditiodefendentis."
The statement that, if the enforcement of a plaintiff's claim does not require aid or proof of the illegal contract there may be a recovery (see Pitsch v. Continental  Com. Nat. Bank,305 Ill. 265, *Page 288 137 N.E. 198, 25 A.L.R. 164), is sound as a negative test; "that is, a plaintiff cannot be allowed to recover if as part of his case he is compelled to allege and prove unlawful acts or agreements, but the converse does not seem equally true. Even though his case can be made out without indicating anything unlawful, proof must be admissible to show that the plaintiff is endeavoring to enforce an obligation which is part of, or so closely connected with an unlawful plan, as to make recovery opposed to public policy. * * * and illegality if serious need not be pleaded or urged to enable the court to act upon it." 3 Williston, Contracts, § 1753, and cases cited.
The law repudiates the whole of an illegal transaction, including its consequences upon the participants therein who are in pari delicto. To award relief from part performance would be, pro tanto, recognition of the thing repudiated. The rule denying relief is therefore the only way of depriving of effect that which the law holds barren of effect. Its purpose is "to deprive the parties of all rights to have either enforcement of or relief from" their illegal agreement. 13 C.J. 496. The defendant is permitted to plead and prove illegality, not in order to aid his own case but to assist the court in ascertaining the facts so as to refuse sanction of any kind to that which the law says shall have no sanction. Woodward, Law of Quasi Contracts, § 135. In no other way could the result be made to depend upon the legal effect of the facts rather than "upon the luck or dexterity of the plaintiff" in making a selection of those few facts which would give him an apparent rather than a real right to recover; for if he may recover without disclosing illegality, he prevails because of his ability to "suppress enough facts" to conceal his own wrongdoing. 2 Page, Contracts, § 1062. The author says in that connection that "the distinction between malum prohibitum and malum in se [referred to in The St. Peter Co. v. Bunker,5 Minn. 153 (192)] is generally repudiated at modern law." With that view this court is in accord. Holland v. Sheehan, 108 Minn. 362,122 N.W. 1, 23 L.R.A.(N.S.) 510, 17 Ann. Cas. 687.
This is not a case where any paramount public interest is present to control decision in favor of a guilty contractor. Nor is it a case *Page 289 
where part of a public officer's salary has been withheld under an illegal agreement. In such a case recovery is allowed. Bowe v. City of St. Paul, 70 Minn. 341, 73 N.W. 184; Pitsch v. Continental  Com. Nat. Bank, 305 Ill. 265, 137 N.E. 198,25 A.L.R. 164; Bodenhofer v. Hogan, 142 Iowa, 321, 120 N.W. 659,134 A.S.R. 418, 19 Ann. Cas. 1073; 29 Cyc. 1426. Nor is there occasion to consider the rule allowing recovery upon contracts or obligations in and of themselves valid but which yet are collateral or incidental to an illegal agreement or result from it. Here the effort is to put a quasi-contractual obligation directly upon part performance of an illegal contract. For the reasons stated, my opinion is that relief should be denied plaintiff.